United States Court of Appeals
                       For the First Circuit


No. 03-1689

  ELKIN EDISSON MURIEL VELASQUEZ; OLGA LUCIA VALENCIA QUINCENO,
       JULIEN E. MURIEL VALENCIA; MELISA MURIEL VALENCIA,
                   AND VANESSA MURIAL VALENCIA,

                           Petitioners,

                                v.

                JOHN ASHCROFT, ATTORNEY GENERAL,

                            Respondent.


                           ERRATA SHEET

     The unpublished opinion of this Court issued on August 10,
2004, is amended as follows:

     Page 2, line 1:   insert an "a" after "is"

     Page 5, line 5:   omit "in July of 1999, which he said was".